Citation Nr: 1741617	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to November 1955, with subsequent service in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
. 
The Board notes that the Veteran appealed the RO's denial of service connection for posttraumatic stress disorder, which was eventually granted via a June 2014 rating decision.  The Board finds that this represents a complete grant of the benefit sought on appeal; thus the aforementioned issue is therefore no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus that began during service in connection with his military occupational specialty (MOS) as a small boat crew/ gun crew member.  Following review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C.S. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  "Other organic diseases of the nervous system," which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies. 38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted.
 
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107 (b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

At the outset, the Board finds that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding in-service noise exposure related to his MOS.  The Board also finds that the Veteran has a current disability, as he is competent to testify to observable symptoms, such as ringing in his ears, and has done so credibly in this instance, including during an August 2013 VA audiological examination and during his May 2017 Board hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his in-service acoustic trauma.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.   

The Board finds that the Veteran's May 2017 Board hearing testimony is sufficient to establish service connection for tinnitus in this instance.  Specifically, the Veteran testified that he initially experienced ringing or buzzing in his ears during service while operating 40-millimeter and 20-millimeter cannons without protective equipment.  The Veteran also explained that the symptoms have persisted since service.  Furthermore, although the Veteran told the August 2013 VA examiner that his tinnitus only occurs once or twice a week, the Veteran stated during his Board hearing that he experiences tinnitus every day.

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible report, during his Board hearing, of first experiencing tinnitus during service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service. Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

As previously stated, the Veteran was afforded a VA audiological examination in August 2013.  Upon examination, the audiologist noted sensorineural hearing loss (in the frequency range of 500 - 4000 Hz) in both ears, but opined that the Veteran's hearing loss is less likely as not caused by or a result of an event in military service.  The audiologist reasoned that no evidence of threshold shifts were present in the military record; only whisper testing was completed on the 1952 entrance and 1955 separation exams and both tests were within normal limits. 

The Board finds the August 2013 VA exam inadequate as the examiner improperly relied on the absence of an in-service hearing disability.  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Return the claims file to the audiologist who conducted the Veteran's August 2013 audiological examination, if available.  If that audiologist is not available, send the claims file to another audiologist.  The claims file and this remand should be made available to the examiner and review of the file should be noted in the requested report.  After reviewing the claims file the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge.  

The audiologist should specifically address the Veteran's contention that he was exposed to acoustic trauma in relation to his military occupational specialty (MOS) as a small boat crew/ gun crew member (extreme hazardous noise exposure from exploding mines, and while on gun crew, power tools, and firing support to crew on beach head).  The audiologist should also specifically address the Veteran's contention that he first experienced hearing loss during service.

The audiologist is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


